ACCEPTED
                                                                                     03-14-00340-CV
                                                                                            4623779
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                3/24/2015 3:13:16 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             No. 03-14-00340-CV

                    IN THE THIRD COURT OF APPEALS       FILED IN
                                                  3rd COURT OF APPEALS
                             AUSTIN, TEXAS            AUSTIN, TEXAS
                                                            3/24/2015 3:13:16 PM
  APPELLANTS, CPS ENERGY, TIME WARNER CABLEJEFFREY
                                            TEXASD.LLC,
                                                      KYLE
                                                Clerk
 AND SOUTHWESTERN BELL TELEPHONE COMPANY D/B/A AT&T//
  CROSS-APPELLANT, PUBLIC UTILITY COMMISSION OF TEXAS

                                      V.

  APPELLEE, PUBLIC UTILITY COMMISSION OF TEXAS// CROSS-
 APPELLEE, CPS ENERGY, TIME WARNER CABLE TEXAS LLC AND
   SOUTHWESTERN BELL TELEPHONE COMPANY D/B/A AT&T

               On appeal from D-1-GN-13-001238 (Consolidated)
           in the 250th Judicial District Court, Travis County, Texas

                   UNOPPOSED JOINT MOTION FOR
               ADDITIONAL TIME FOR ORAL ARGUMENT


CPS ENERGY                              HERRERA & BOYLE, PLLC

Curt D. Brockmann                       Alfred R. Herrera
cdbrockmann@cpsenergy.com               State Bar No. 09529600
                                        aherrera@herreraboylelaw.com
145 Navarro                             816 Congress Avenue, Suite 1250
P.O. Box 1771                           Austin, Texas 78701
San Antonio, Texas 78296                (512) 474-1492 (Voice)
(210) 353-5689 (Voice)                  (512) 474-2507 (Facsimile)
(210) 353-6832 (Facsimile)




                                March 24, 2015
    UNOPPOSED JOINT MOTION FOR ADDITIONAL TIME FOR
                    ORAL ARGUMENT

TO THE HONORABLE THIRD COURT OF APPEALS:

       Joint Movants file this Unopposed Joint Motion for Additional Time for

Oral Argument (“Motion”). 1 Consistent with Texas Rule of Appellate Procedure

10.1(a)(5), Joint Movants constitute all parties to this case and therefore this

Motion is unopposed.

       This case is set for submission and oral argument on Wednesday, April 22,

2015 at 1:30 PM, before a panel consisting of Justices Puryear, Pemberton, and

Bourland. Oral argument is currently set for a total of 40 minutes for appellants

and appellees. This case presents numerous questions of first impression for this

Court, and therefore Joint Movants request an additional 20 minutes be granted to

the appellants and the appellees to ensure sufficient time for oral argument.

       In support of this Motion, Joint Movants show the following:

    1. This is the first case addressing the Public Utility Commission’s

        enforcement of Texas Utilities Code section 54.204 relating to pole

        attachments in municipalities.




1
    Joint movants to this motion are CPS Energy, Time Warner Cable Texas LLC, Southwestern
    Bell Telephone Company d/b/a AT&T Texas, and the Public Utility Commission of Texas.
No. 03-14-00340-CV                                                               Page | 1
UNOPPOSED MOTION FOR ADDITIONAL TIME
  2. There are four parties that need to address the Court as both Appellants and

      Appellees.

  3. The administrative record on appeal is voluminous.

  4. This case presents issues of first impression of importance not only to the

      litigants in this case, but also to municipally owned utilities across the State.

  5. This case also presents issues of first impression of importance to entities

      that attach their network facilities to municipally owned utilities’ poles.

  6. This case also presents issues relating to the extent of the Public Utility

      Commission of Texas’ jurisdiction over municipally owned utilities.

  7. All parties to this proceeding have raised multiple points on appeal.

  8. CPS Energy has raised five points of error.

  9. Time Warner Cable Texas LLC has raised two points of error.

  10. Southwestern Bell Telephone Company d/b/a/ AT&T Texas has raised

      three points of error.

  11. The Public Utility Commission of Texas has raised two points of error.

  12. An additional 20 minutes for appellants and appellees, for a total of 60

      minutes for oral argument, will allow the parties sufficient time to more

      effectively present their points of error and assist the Court in deciding the

      issues in dispute.

  13. No party opposes this Motion.

No. 03-14-00340-CV                                                            Page | 2
UNOPPOSED MOTION FOR ADDITIONAL TIME
                                    PRAYER

      Joint Movants respectfully request this Court grant an additional 20 minutes

to the appellants and the appellees for oral arguments scheduled for April 22, 2015

at 1:30 PM, for a total of 60 minutes for oral argument, or such other additional

time as the Court deems just.

                                          Respectfully submitted,

Counsel for CPS Energy:                  Counsel for Public Utility Commission
                                         of Texas:

Curt D. Brockmann                        Douglas Fraser
cdbrockmann@cpsenergy.com                Megan Neal
                                         Office of the Attorney General
CPS Energy                               P.O. Box 12548, Capitol Station
145 Navarro                              Austin, Texas 78711-02548
P.O. Box 1771                            Phone: (512) 463-2012
San Antonio, Texas 78296                 Fax: (512) 457-4610
(210) 353-5689 (Voice)                   douglas.fraser@texasattorneygeneral.gov
(210) 353-6832 (Facsimile)               megan.neal@texasattorneygeneral.gov

HERRERA & BOYLE, PLLC                    By: /s/ Douglas Fraser
                                             Douglas Fraser
Alfred R. Herrera
State Bar No. 09529600
aherrera@herreraboylelaw.com

816 Congress Avenue, Suite 1250
Austin, Texas 78701
(512) 474-1492 (Voice)
(512) 474-2507 (Facsimile)

By: /s/ Alfred R. Herrera
Alfred R. Herrera


No. 03-14-00340-CV                                                         Page | 3
UNOPPOSED MOTION FOR ADDITIONAL TIME
Counsel for Time Warner Cable Texas Counsel for AT&T Texas:
LLC:

Valerie P. Kirk                      Paul A. Drummond
Melissa Lorber                       Natalie L. Hall
Enoch Kever PLLC                     AT&T Legal Department
600 Congress Avenue, Suite 2800      1010 N. St. Mary’s, 14th Floor
Austin, Texas 78701                  San Antonio, Texas 78215
Phone: (512) 615-1200                Phone: (210) 351-4830
Fax: (512) 615-1198                  Fax: (210) 886-2127
vkirk@enochkever.com                 paul.drummond@att.com
mlorber@enochkever.com               natalie.hall@att.com
                                     Joseph E. Cosgrove, Jr.
John Davidson Thomas                 Katherine C. Swaller
J. Aaron George                      Thomas Ballo
Sheppard Mullin Richter & Hampton AT&T Legal Department
LLP                                  816 Congress Avenue, Suite 1100
2099 Pennsylvania Ave. NW, Suite 100 Austin, Texas 78701
Washington DC 20006                  Phone: (512) 457-2304
Phone: (202) 747-1900                Fax: (512) 870-3420
Fax: (202) 747-1901                  joseph.cosgrove.jr@att.com
                                     katherine.swaller@att.com
dthomas@sheppardmullin.com           thomas.ballo@att.com
ageorge@sheppardmullin.com
                                     Michael T. Sullivan
                                     Mayer Brown LLP
By: /s/J. Aaron George               71 S. Wacker Drive
J. Aaron George                      Chicago, IL 60606
                                     Phone: (312) 782-0600
                                     Fax: (312) 706-8689
                                     msullivan@mayerbrown.com

                                      By: /s/ Michael T. Sullivan
                                      Michael T. Sullivan




No. 03-14-00340-CV                                                  Page | 4
UNOPPOSED MOTION FOR ADDITIONAL TIME
                       CERTIFICATE OF CONFERENCE

      As required by Texas R. App. P. 10.1(a)(5), I certify that I have conferred with all
other parties (which are listed below) and this Motion is Unopposed.


                                             By: /s/Alfred R. Herrera
                                                  Alfred R. Herrera


                         CERTIFICATE OF SERVICE

      I hereby certify that, a true and correct copy of the Unopposed Joint
Motion for Additional Time for Oral Argument was filed and served on the
following counsel of record in accordance with local rules of Travis County, Texas, the
Texas Rules of Civil Procedure, and the Texas Rules of Appellate Procedure on this the
24th of March, 2015.


                                             By: /s/Alfred R. Herrera
                                                  Alfred R. Herrera




No. 03-14-00340-CV                                                               Page | 5
UNOPPOSED MOTION FOR ADDITIONAL TIME
                               LIST OF PARTIES

                   PARTIES AND ATTORNEYS FOR
          Trial Court Case No. D-1-GN-13-001238 (Consolidated)
                 Third Court of Appeals 03-13-00340-CV
Counsel for CPS Energy:                   Counsel for AT&T Texas:

Curt D. Brockmann                         Paul A. Drummond
CPS Energy                                Natalie L. Hall
145 Navarro                               AT&T Legal Department
P.O. Box 1771                             1010 N. St. Mary’s, 14th Floor
San Antonio, TX 78296                     San Antonio, Texas 78215
Phone: (210) 353-5689                     Phone: (210) 351-4830
Fax: (210) 353-6832                       Fax: (210) 886-2127
cdbrockmann@cpsenergy.com                 paul.drummond@att.com
                                          natalie.hall@att.com
HERRERA & BOYLE, PLLC
                                      Joseph E. Cosgrove, Jr.
Alfred R. Herrera                     Katherine C. Swaller
State Bar No. 09529600                Thomas Ballo
aherrera@herreraboylelaw.com          AT&T Legal Department
816 Congress Avenue, Suite 1250       816 Congress Avenue, Suite 1100
Austin, Texas 78701                   Austin, Texas 78701
(512) 474-1492 (Voice)                Phone: (512) 457-2304
(512) 474-2507 (Facsimile)            Fax: (512) 870-3420
                                      joseph.cosgrove.jr@att.com
Counsel for Public Utility Commission katherine.swaller@att.com
of Texas:                             thomas.ballo@att.com

Douglas Fraser                            Michael T. Sullivan
Megan Neal                                Mayer Brown LLP
Office of the Attorney General            71 S. Wacker Drive
P.O. Box 12548, Capitol Station           Chicago, IL 60606
Austin, Texas 78711-02548                 Phone: (312) 782-0600
Phone: (512) 463-2012                     Fax: (312) 706-8689
Fax: (512) 457-4610                       msullivan@mayerbrown.com
douglas.fraser@texasattorneygeneral.gov
megan.neal@texasattorneygeneral.gov


No. 03-14-00340-CV                                                         Page | 6
UNOPPOSED MOTION FOR ADDITIONAL TIME
Counsel for Time Warner Cable Texas
LLC:

Valerie P. Kirk
Melissa Lorber
Enoch Kever PLLC
600 Congress Avenue, Suite 2800
Austin, Texas 78701
Phone: (512) 615-1200
Fax: (512) 615-1198
vkirk@enochkever.com
mlorber@enochkever.com

John Davidson Thomas
J. Aaron George
Sheppard Mullin Richter & Hampton
LLP
2099 Pennsylvania Ave. NW, Suite 100
Washington DC 20006
Phone: (202) 747-1900
Fax: (202) 747-1901

dthomas@sheppardmullin.com
ageorge@sheppardmullin.com




No. 03-14-00340-CV                     Page | 7
UNOPPOSED MOTION FOR ADDITIONAL TIME